Exhibit 10.1
 
 


 
__________________________________________
 
FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED
 
MASTER LEASE AGREEMENT
 
__________________________________________
 


 
Among
 
THE LESSOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF
 
THE LESSEE ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF
 
Dated As Of
 
 
May 31, 2011
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED
MASTER LEASE AGREEMENT


THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED MASTER LEASE AGREEMENT (this
“Amendment”), is made and entered into on this 31st day of May, 2011 (the
“Effective Date”) by and among the lessor entities identified on the signature
page hereof (collectively, the “Lessor,” and where the context requires, each, a
“Lessor”), the lessee entities listed on the signature page hereof
(collectively, jointly and severally, the “Lessee,” and where the context
requires, each, a “Lessee”).
 
RECITALS
 
The circumstances underlying the execution of this Amendment are as follows:
 
A.   Lessor, as landlord, and Lessee, as lessee, are parties to that certain
Third Amended and Restated Master Lease dated as of November 4, 2010 (the
“Existing Lease”), pursuant to which Lessee leases forty (40) facilities from
Lessor.  All terms used in this Amendment and not defined herein shall have the
meanings assigned to them in the Existing Lease.
 
B.   Lessor and Lessee desire to amend the Existing Lease to provide for (i)
certain capital improvements to the Facilities to be funded and performed by
Lessor, and (ii) an increase in rent payable in connection with such
improvements.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.             Definitions.
 
(a)           Any capitalized term used but not defined in this Amendment will
have the meaning assigned to such term in the Existing Lease.


(b)           In addition to the other definitions contained herein, when used
in this Amendment the following terms shall have the following meanings:
 
2011 Facilities: means the Facilities listed on Exhibit A to this Amendment.
 
2011 Project(s): means the capital improvements listed on Exhibit A to this
Amendment.
 
2011 Project Documents: has the meaning set forth in Section 2(b).


Funded Amount: means, with respect to each 2011 Project, the aggregate funds
expended by Lessor on such 2011 Project, and with respect to all 2011 Projects,
the aggregate funds expended by Lessor on all 2011 Projects.


 
1

--------------------------------------------------------------------------------

 
 
Monthly 2011 Capex Rent: means, with respect to each 2011 Project, an amount
equal to (A) the Funded Amount for such 2011 Project multiplied by (B) ten
percent (10.00%) divided by (C) twelve (12).


Project Costs: means all costs and fees paid or accrued in connection with a
2011 Project.
 
Project Management Agreement: has the meaning set forth in Section 2(d).
 
Proposed 2011 Project Budget: has the meaning set forth in Section 2(b).
 
Proposed 2011 Project Description: has the meaning set forth in Section 2(b).
 
Proposed 2011 Project Timeline: has the meaning set forth in Section 2(b).
 
Substantial Completion Date:  A 2011 Project will be complete only at such time
as (i) all improvements to the 2011 Project called for in the Approved 2011
Project Documents have been substantially installed or completed in a manner
reasonably satisfactory to Lessor and (ii) if required under law, a public
authority has issued a final certification, consent or approval for such 2011
Project subject only to such conditions as may be reasonably acceptable to
Lessor.
 
Target Completion Date: means the date that is identified as the anticipated
Substantial Completion Date in the Project Description contemplated by Section
2(b) of this Amendment.
 
(c)           The definition of the following capitalized term set forth in
Section 2.1 of the Existing Lease is hereby amended and restated in its entirety
as follows:
 
Rent:  Collectively, the Base Rent, the Monthly 2011 Capex Rent and Additional
Charges.
 
(d)           From and after the date of this Amendment, each reference to the
Existing Lease, means the Existing Lease as modified by this Amendment.


2.             2011 Projects.
 
(a)           In General. Lessor shall have the right at any time prior to
December 31, 2012 to undertake, at its sole cost and expense, the 2011
Projects.  In the event Lessor elects to undertake a 2011 Project the provisions
of this Section 2 shall govern such 2011 Project.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Project Description. Lessor shall submit to Lessee, for Lessee’s
review and approval, which approval shall not be unreasonably withheld, a
reasonably detailed description of the 2011 Project (the “Proposed 2011 Project
Description”), along with a proposed timeline for completion of the 2011
Project, which timeline shall include the anticipated Substantial Completion
Date (the “Proposed 2011 Project Timeline”), and a proposed budget with respect
thereto (the “Proposed 2011 Project Budget”). Lessor shall not commence the
proposed 2011 Project until each of the Proposed 2011 Project Description, the
Proposed 2011 Project Timeline, and the Proposed 2011 Project Budget have been
approved by Lessee and once approved by Lessee such document shall be
collectively referred to herein as the “Approved 2011 Project
Documents.”  Lessor and Lessee acknowledge and agree that the Monthly 2011 Capex
Rent shall be calculated based upon the actual funds expended by Lessor, and not
on the Proposed 2011 Project Budget or on the Approved 2011 Project Documents.
Lessee acknowledges and agrees that the Proposed 2011 Project Budget shall
include (i) all reasonable costs incurred by Lessor in connection with the 2011
Project, including, but not limited to, Lessor’s reasonable legal counsel and
due diligence costs, title insurance, survey, UCC searches and filing fees, if
any, and the fees of Lessor’s Architect and (ii) Lessor’s financing costs
related to the funds used to pay for the 2011 Project. Lessee acknowledges and
agrees that the failure on the part of Lessor to include any cost in the
Proposed 2011 Project Budget or in the Approved 2011 Project Documents, or to
accurately estimate the amount of any such cost, shall not preclude Lessor from
including the full amount of such cost in the Funded Amount.
 
(c)           General Contractor. Lessor’s obligation to undertake the 2011
Project shall be specifically conditioned on Lessor entering into a contract
with a general contractor acceptable to Lessor in the exercise of its sole and
absolute judgment and on terms and conditions acceptable to Lessor in the
exercise of its sole and absolute judgment.
 
(d)           Project Management. Lessor shall have the right, but not the
obligation, in connection with any 2011 Project to engage Lessee (or one or more
of its Affiliates) to supervise the day to day construction and completion of
the 2011 Project pursuant to a project management agreement to be entered into
by Lessor and Lessee on terms and conditions acceptable to Lessor in the
exercise of its sole and absolute judgment (the “Project Management
Agreement”).  Lessee acknowledges and agrees that, for purposes of Section
16.1.12 of the Master Lease, it shall be an Event of Default under the Existing
Lease if Lessee defaults in its obligations under the Project Management
Agreement and such default is not cured within any cure period set forth in the
Project Management Agreement (as compared to in Section 16.1.12) and the
applicable 2011 Project is not completed by the Target Completion Date as a
result of such uncured default under the Project Management Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Character of Construction.  All construction of the 2011 Projects
will be of sound materials, in good and workmanlike manner, free and clear of
all liens, claims and encumbrances (other than the liens and security interests
securing the obligations of the Lessee under the Existing Lease), and in
compliance with all laws, ordinances, regulations and restrictions affecting the
applicable 2011 Facility and all requirements of all governmental authorities
having jurisdiction over the applicable 2011 Facility and of the appropriate
board of fire underwriters or other similar body, if any, and any applicable
health care authority.
 
(f)           Records and Reports.   During the construction period and until
six (6) months after each of the 2011 Projects is completed, Lessor will use
commercially reasonable efforts to maintain accurate and complete books and
records relating to each 2011 Project, including, but not limited to, (i) copies
and lists of all paid and unpaid bills for labor and materials with respect to
each 2011 Project, (ii) construction budgets and revisions thereof showing the
estimated cost of each 2011 Projects and the source of the funds required at any
given time to complete and pay for the same, (iii) receipted bills or other
evidence of payment with respect to the cost of each 2011 Project, and (iv) such
reports as to other matters relating to each 2011 Project as Lessee may
reasonably request.
 
(g)           Access.  Notwithstanding anything to the contrary contained in
this Lease, Lessee will permit Lessor and Lessor's representatives to have
access to any 2011 Facility at which a 2011 Project is being performed at all
reasonable times and to conduct such investigations and inspections thereof as
Lessor shall determine necessary, including without limitation in connection
with inspecting all work done, labor performed and materials furnished in
connection with each 2011 Project.  Lessee will cooperate with Lessor and its
representatives and agents during such inspections.  All inspections that may be
performed by Lessor and its agents will be exclusively for the benefit of Lessor
and will impose no obligation whatsoever upon Lessor for the benefit of any
person.  No inspection by Lessor will create any obligation on Lessor other than
the obligations otherwise specifically imposed on Lessor under this Amendment or
the terms of any construction documents related to the 2011 Project to which
Lessor may be a party or relieve Lessee of any obligation it may have under the
Existing Lease.
 
(h)           Right to Withdraw a 2011 Project. Notwithstanding anything to the
contrary set forth in this Section 2, Lessor shall have the right, on written
notice to Lessee, to withdraw a 2011 Project prior to the commencement of
construction thereof.
 
(i)           Funding of a 2011 Project. Lessor shall be solely responsible for
the payment of all Project Costs related to each 2011 Project.
 
3.             2011 Project Rent. From and after the first advance by Lessor of
any portion of the Funded Amount with respect to one or more of the 2011
Projects, Lessee shall pay to Lessor the Monthly 2011 Capex Rent due with
respect to the Lease Year in which such advance was/advances were made. The
Monthly 2011 CapEx Rent applicable to each advance of the Funded Amount shall be
due and payable commencing with the first month following the month in which
such advance is made and shall be due and payable as and when the Litchfield
Base Rent or Non-Litchfield Base Rent, as applicable, is payable under the
Master Lease.  Lessor and Lessee acknowledge and agree that twelve (12) times
the Monthly 2011 Capex Rent as of the last month of the applicable Lease Year
(including in such calculation of Monthly 2011 Capex Rent any amounts advanced
during such month) shall be included as Litchfield Base Rent or Non-Litchfield
Base Rent, as applicable, for “the previous Lease Year” in the calculation of
the annual Litchfield Base Rent and Non-Litchfield Base Rent due during the
subsequent Lease Year and accordingly that there shall be no carry over from one
Lease Year to another of the Monthly 2011 Capex Rent.  Set forth in Exhibit B to
this Amendment is an example of the calculation of the Monthly 2011 Cap Ex Rent
and the Base Rent from one Lease Year to another with respect to the 2011
Projects.
 
 
4

--------------------------------------------------------------------------------

 
 
4.             Unavoidable Delay. Upon the occurrence and during the continuance
of an Unavoidable Delay with respect to a 2011 Project and the giving of written
notice thereof to Lessee, Lessor shall be temporarily released without any
liability on its part from the performance of its obligations to complete such
2011 Project, but only to the extent and only for the period that their
performance of each such obligation is prevented by the Unavoidable Delay.  Such
notice shall include a description of the nature of the Unavoidable Delay, and
its cause and possible consequences. Lessor shall promptly notify the other
party of the termination of the event giving rise to the Unavoidable Delay.
 
5.             Expenses of Lessor.  All reasonable costs incurred by Lessor in
connection with any 2011 Project, including, but not limited to, Lessor’s
reasonable legal counsel and due diligence costs, title insurance, survey, UCC
searches and filing fees, if any, and the fees of Lessor’s Architect shall be
added to the Funded Amount for any 2011 Project.
 
6.             Indemnity.  Pursuant to the terms and conditions of Section 21.1
of the Existing Master Lease, Lessee will protect, indemnify, save harmless and
defend Lessor, its principals, officers, directors and agents and employees from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses), to the extent permitted by law, imposed upon or incurred by
or asserted against Lessor by reason of the undertaking of the 2011 Projects,
including, but not limited to, any liens, suits, proceedings, or actions in
favor of or brought by any contractors engaged in connection with the 2011
Projects.  Nothing in this Section shall be construed as indemnifying Lessor
against its own grossly negligent acts or omissions or willful misconduct
 
7.             Enforceability of Lease.  Except as expressly and specifically
set forth in this Amendment, the Existing Lease remain unmodified and in full
force and effect.
 
8.             Execution and Counterparts.  This Amendment may be executed in
any number of counterparts, each of which, when so executed and delivered, shall
be deemed to be an original, but when taken together shall constitute one and
the same Amendment.
 
9.             Headings; Exhibits.  Section headings used in this Amendment are
for reference only and shall not affect the construction of the Agreement.  All
exhibits and attachments attached hereto are incorporated herein by this
reference.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           Entire Agreement.  This Amendment together with the Existing Lease
and the other Transaction Documents is intended by the parties to be a complete
and exclusive statement of the agreement and understanding of the parties in
respect of the subject matter contained herein and therein.
 
 
SIGNATURES ON FOLLOWING PAGE
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Signatures Pages To
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED MASTER LEASE
 
IN WITNESS WHEREOF, the parties hereby execute this First Amendment to Third
Amended and Restated Master Lease effective as of the day and year first set
forth above.
 
LESSOR:
 
DELTA INVESTORS I, LLC, a Maryland limited liability company, and
DELTA INVESTORS II, LLC, a Maryland limited liability company
OHI ASSET, LLC, a Delaware limited liability company
OHI ASSET (CA), LLC, a Delaware limited liability company
OHI ASSET (CO), LLC, a Delaware limited liability company
OHI ASSET (ID), LLC, a Delaware limited liability company
 

  By: OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation, Its Member      
        By: /s/ Daniel J. Booth       Name: Daniel J. Booth       Title: Chief
Operating Officer                         OHIMA, INC., a Massachusetts
corporation             By: /s/ Daniel J. Booth     Name: Daniel J. Booth    
Title: Chief Operating Officer  

 
STATE OF MARYLAND         )
                                                      ) ss.
COUNTY OF BALTIMORE     )


This instrument was acknowledged before me on the 31st day of May, 2011, by
Daniel J. Booth, the COO of OHIMA, Inc., a Massachusetts corporation, and Omega
Healthcare Investors, Inc., a Maryland corporation, the sole member of Delta
Investors I, LLC, a Maryland limited liability company, Delta Investors II, LLC,
a Maryland limited liability company, OHI Asset, LLC, a Delaware limited
liability company, OHI Asset (CA), LLC, a Delaware limited liability company,
OHI Asset (CO), LLC, a Delaware limited liability company, OHI Asset (ID), LLC,
a Delaware limited liability company, on behalf of said corporations and
companies.
 

  Judith A. Jacobs   Notary Public, Baltimore County, MD   My commission
expires: May 12, 2012

 
 
Signature Page - 1 of 3

--------------------------------------------------------------------------------

 
 
Signatures Pages To
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED MASTER LEASE

LESSEE:
 
SUNBRIDGE CARE ENTERPRISES, INC., a Delaware corporation
SUNBRIDGE CIRCLEVILLE HEALTH CARE CORP., an Ohio corporation
SUNBRIDGE BECKLEY HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE PUTNAM HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE BRASWELL ENTERPRISES, INC., a California corporation
SUNBRIDGE MEADOWBROOK REHABILITATION CENTER, a California corporation
SUNBRIDGE DUNBAR HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE MARION HEALTH CARE CORP., an Ohio corporation
SUNBRIDGE SALEM HEALTH CARE CORP., a West Virginia corporation
SUNBRIDGE REGENCY-NORTH CAROLINA, INC., a North Carolina corporation
SUNBRIDGE HEALTHCARE, LLC, a New Mexico limited liability company
SUNBRIDGE SHANDIN HILLS REHABILITATION CENTER, a California corporation
SUNBRIDGE REGENCY-TENNESSEE, INC., a Tennessee corporation
FALMOUTH HEALTHCARE, LLC, a Delaware limited liability company
MASHPEE HEALTHCARE, LLC, a Delaware limited liability company
WAKEFIELD HEALTHCARE, LLC, a Delaware limited liability company
WESTFIELD HEALTHCARE, LLC, a Delaware limited liability company
PEAK MEDICAL COLORADO NO. 2, INC., a Delaware corporation
PEAK MEDICAL OF IDAHO, INC., a Delaware corporation
PEAK MEDICAL OF BOISE, INC., a Delaware corporation
 
 

  By: /s/ Brandi Riddle     Name: Brandi Riddle     Title: Treasurer  

 
STATE OF New Mexico           )
                                                      ) ss.
COUNTY OF Bernalillo             )


 
Signature Page - 2 of 3

--------------------------------------------------------------------------------

 
 
Signatures Pages To
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED MASTER LEASE
 
This instrument was acknowledged before me on the 12th day of May, 2011, by
Brandi Riddle, the Treasurer of SunBridge Care Enterprises, Inc., a Delaware
corporation, SunBridge Circleville Health Care Corp., an Ohio corporation,
SunBridge Beckley Health Care Corp., a West Virginia corporation, SunBridge
Putnam Health Care Corp., a West Virginia corporation, SunBridge Braswell
Enterprises, Inc., a California corporation, SunBridge Meadowbrook
Rehabilitation Center, a California corporation, SunBridge Dunbar Health Care
Corp., a West Virginia corporation, SunBridge Marion Health Care Corp., an Ohio
corporation, SunBridge Salem Health Care Corp., a West Virginia corporation,
SunBridge Regency-North Carolina, Inc., a North Carolina corporation, SunBridge
Healthcare, LLC, a New Mexico limited liability company, SunBridge Shandin Hills
Rehabilitation Center, a California corporation, SunBridge Regency-Tennessee,
Inc., a Tennessee corporation, Falmouth Healthcare, LLC, a Delaware limited
liability company, Mashpee Healthcare, LLC, a Delaware limited liability
company, Wakefield Healthcare, LLC, a Delaware limited liability company,
Westfield Healthcare, LLC, a Delaware limited liability company, Peak Medical
Colorado No. 2, Inc., a Delaware corporation, Peak Medical of Idaho, Inc., a
Delaware corporation, and Peak Medical of Boise, Inc., a Delaware corporation,
on behalf of said corporations and companies.
 

  Virginia Lovelace   Notary Public, NM County, Bernalillo   My commission
expires: 6/2/14

 
 
Signature Page - 3 of 3

--------------------------------------------------------------------------------

 
 
Acknowledgement Pages To
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED MASTER LEASE
 
The undersigned hereby consent to the transactions contemplated by this First
Amendment to Third Amended and Restated Master Lease, ratify and affirm their
respective Guaranties and other Transaction Documents, and acknowledge and agree
that the performance of the Master Lease and other Transaction Documents and
obligations described therein are secured by their Guaranties and other
Transaction Documents on the same terms and conditions in effect prior to this
amendment.
 

 
SUN HEALTHCARE GROUP, INC., a Delaware corporation
             
By:
/s/ Brandi Riddle
 
Name:
Brandi Riddle
 
Title:
Treasurer
       
HARBORSIDE HEALTHCARE, LLC, a Delaware limited liability company
             
By:
/s/ Brandi Riddle
 
Name:
Brandi Riddle
 
Title:
Treasurer
             
PEAK MEDICAL, LLC, a Delaware limited liability company
             
By:
/s/ Brandi Riddle
 
Name:
Brandi Riddle
 
Title:
Treasurer

 
 
Acknowledgement Page - 1 of 1

--------------------------------------------------------------------------------

 
 
Exhibit A To
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED MASTER LEASE
 
Description of 2011 Projects
 
FACILITY
ESTIMATED FUNDED
AMOUNT
PROJECT DESCRIPTION
SunBridge Care & Rehab for LaFollette
 
LaFollette, TN
$3,700,000
Cosmetic improvements to the Facility, addition within the Facility
of a 20 bed rehab recover suite (“RRS”), addition of a physical
therapy department to the Facility and acquisition of a free standing
storage building to be located outside of the Facility
SunBridge Care & Rehab for Lexington
 
Lexington, NC
$2,500,000
Addition within the Facility of a 29 bed RRS, conversion of space
in the basement of the Facility into a therapy gym, addition of a
elevator on the exterior of the Facility to create access to the gym and
cosmetic improvements to the areas of the Facility affected by the
foregoing
Pueblo Extended Care Center
 
Pueblo, CO
 
 
$3,000,000
Lessor does not anticipate
commencing such project until
the facility has cleared its
“special focus facility” status
Addition within the Facility of a 22 bed RRS, conversion of space in
the Facility into a therapy gym, upgrades to the  HVAC and
ventilation systems, roof replacement, parking lot improvements,
foundation repair and replacement and cosmetic improvements to the
areas of the Facility affected by the foregoing
Wakefield Nursing and Rehabilitation Center
 
Wakefield, MA
$3,300,000
Extensive cosmetic renovation to the Facility, including
improvements to the existing RRS and therapy gym and the development
 of new common areas within the Facility and HVAC system upgrades

 
 
 
Exhibit A - Page 1 of 1

--------------------------------------------------------------------------------

 
 
Exhibit B To
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED MASTER LEASE
 
Sample Calculation of Monthly 2011 Capex Rent inclusion in Base Rent
 
 
 
Exhibit B - Page 1 of 1